DETAILED ACTION
This office action is responsive to amendment filed on July 25th, 2022.
Claims 39~46 and 48~55 are allowed.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please amend the Title of the Invention as follows:
METHODS AND APPARATUSES FOR IP AND NON-IP DATA COMMUNICATION USING A UNIFIED INTERFACE
Reasons for Allowability
The prior art of record does not teach nor suggest “A method” as claimed. More specifically, the prior art of record fails to teach, in combination with other claimed features, the steps of: performing a configuration procedure such that both internet protocol data delivery (IPDD) and non-IP data delivery (NIDD) can be supported through a unified interface between the network exposure node and a server; and performing IPDD or NIDD through the unified interface; wherein the performing of IPDD or NIDD through the unified interface comprises: receiving, from the server through the unified interface, a first request for data delivery to a terminal device, the first request including data to be delivered to the terminal device; sending, to a subscriber management node, a second request for monitoring reachability status of the terminal device; receiving, from the subscriber management node, at least one monitoring report about reachability status of the terminal device; and sending the data to the terminal device based on the received at least one monitoring report.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE SOO KIM whose telephone number is (571) 270-3229. The examiner can normally be reached M-F 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HEE SOO KIM/Primary Examiner, Art Unit 2443